Citation Nr: 1038328	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-29 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Propriety of the termination of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to service connection for fecal leakage as 
secondary to service connected disabilities.  
	
3.  Entitlement to service connection for sleep apnea as 
secondary to service connected disabilities.  

4.  Entitlement to service connection for a right knee disability 
as secondary to service connected disabilities.  

5.  Entitlement to service connection for a left knee disability 
as secondary to service connected disabilities.  

6.  Entitlement to service connection for a neuro-stimulator scar 
as secondary to service connected disabilities.  
7.  Entitlement to an initial compensable evaluation for a scar 
of the left side of the abdomen.

8.  Entitlement to an initial compensable evaluation for a 
surgical scar of the lower back.

9.  Entitlement to an initial compensable evaluation for a left 
ankle scar.

10.  Entitlement to an initial compensable evaluation for a 
surgical scar of the left breast.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  A December 
2004 rating decision proposed to terminate the Veteran's TDIU, 
and a May 2005 rating decision terminated the Veteran's TDIU, 
effective January 1, 2001.  A September 2005 rating decision 
denied service connection for a right total knee replacement.  An 
August 2006 rating decision, in pertinent part, denied service 
connection for fecal leakage and sleep apnea.  An August 2007 
rating decision, in pertinent part, denied service connection for 
a neuro stimulator scar and left knee condition, and granted 
service connection for left sided abdominal scar and surgical 
scar, lower back, effective May 11, 2006, and left ankle scar and 
left breast surgical scar, effective September 14, 2006.  All of 
these scar disabilities were rated as 0 percent disabling.  

Following the September 2005 rating decision, in November 2005 
the Veteran filed a notice of disagreement (NOD).  Similarly, 
following the August 2006 rating decision, in September 2006 the 
Veteran filed a NOD.  Review of the Veteran's claim file does not 
reveal that the RO issued a statement of the case (SOC) regarding 
the issues addressed in the November 2005 and August 2006 rating 
decisions until March 2008.  In May 2008, the Veteran filed a 
substantive appeal to the Board regarding the issues currently on 
appeal.  

In the August 2007 rating decision the RO characterized a number 
of issues as whether the Veteran had submitted new and material 
evidence to reopen previously denied claims.  Because the RO 
failed to issue SOCs following the receipt of the Veteran's 
timely NODs, the September 2005 and August 2006 rating decision 
never became final and the Veteran need not submit new and 
material evidence.  See 38 C.F.R. §§ 3.160 (d) and 20.200.  
Additionally, these issues are currently before the Board and 
stem from the specified rating decisions as discussed above.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302(a).  

The issues have been recharacterized to better comport to the 
evidence of record.  

The issues of the propriety of the termination of a TDIU and 
service connection for a neuro stimulator scar, fecal leakage, 
and sleep apnea are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence shows that 
the Veteran's right knee disability is secondary to her service-
connected low back disability.

2.  A preponderance of the competent medical evidence shows that 
the Veteran's left knee disability is secondary to her service-
connected low back disability.

3.  The Veteran's scar of the left side of the abdomen is not 
deep and does not limit motion; does not exceed 144 square 
inches; is not unstable; is not painful on examination; and does 
not cause loss of function.  

4.  The Veteran's surgical scar of the lower back is not deep and 
does not limit motion; does not exceed 144 square inches; is not 
unstable; is not painful on examination; and does not cause loss 
of function.  

5.  The Veteran's left ankle scar is not deep and does not limit 
motion; does not exceed 144 square inches; is not unstable; is 
not painful on examination; and does not cause loss of function.  

6.  The Veteran's surgical scar of the left breast is not deep 
and does not limit motion; does not exceed 144 square inches; is 
not unstable; is not painful on examination; and does not cause 
loss of function.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310(a) (2009).  

2.  The criteria for service connection for a left knee 
disability have been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310(a) (2009).  

3.  The criteria for an initial compensable evaluation for a scar 
of the left side of the abdomen have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.71(a), 4.118, Diagnostic Codes (DCs) 7801-7805 
(2009).

4.  The criteria for an initial compensable evaluation for a 
surgical scar of the lower back have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.71(a), 4.118, Diagnostic Codes (DCs) 7801-7805 
(2009).

5.  The criteria for an initial compensable evaluation for a left 
ankle scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.71(a), 
4.118, Diagnostic Codes (DCs) 7801-7805 (2009).

6.  The criteria for an initial compensable evaluation for a 
surgical scar of the left breast have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.71(a), 4.118, Diagnostic Codes (DCs) 7801-7805 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pellegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claims of service connection for right and left 
knee disabilities have been considered with respect to VA's duty 
to notify and assist.  Given the favorable outcome noted below, 
no conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The issue of the evaluations to be assigned the now-service 
connected scars are "downstream" issues.  Hence, additional 
notification is not required.  See Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. 
Cir. Apr. 5, 2007).  Notwithstanding, the RO provided the 
appellant with pre-adjudication notice with regard to entitlement 
to service connection, including that concerning the issue of 
establishing evaluations and effective dates, in an October 2006 
letter.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran medical 
examinations and opinions as to the existence and severity of her 
disabilities.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.
II.  Service Connection Right and Left Knee Disabilities

The Veteran seeks service connection for right and left knee 
disabilities, which she contends are related to her low back 
disability.  The Veteran is service connected for degenerative 
disc disease (DDD), lumbar spine, post failed fusion, L5-S2, with 
a current 60 percent evaluation, effective December 1, 2006.   

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An 
appellant's own conclusion, stated in support of his claim, that 
his present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 
Vet. App. 136 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran currently has right and left 
knee disabilities.  An April 2002 private medical record notes 
that the Veteran was given diagnoses of chondromalacia of the 
left knee and left patellofemoral syndrome.  Medical imaging 
conducted for a July 2007 VA examination notes that impressions 
of satisfactory appearing total knee prosthesis on the right and 
hypertrophic changes in the anterior tibial tubercle on the left, 
otherwise normal left knee, were given.  A private medical 
opinion dated in May 2009 notes that in October 2008 the Veteran 
was found to have degenerative disease in her left knee and in 
March 2009 she proceeded with a total knee arthroplasty.  

As the Veteran has current bilateral knee disabilities and is 
service connected for a low back disability, the determinative 
issue is whether these are related.  

An August 2005 VA medical examination report notes that the 
Veteran had a total right knee arthoscopy.  Regarding the 
relation between the total knee and back, the physician opined 
that these two are not related.  The examiner noted that she 
cannot understand why a patient under 40 would require a total 
knee arthroscopy due to a back injury without a major event, 
i.e., trauma, infection, or tumor of the knee.  

A July 2007 VA examination report notes that the examiner opined 
that the Veteran's bilateral knee condition is not caused by, or 
a result of, her service connected back condition.  The examiner 
noted that the Veteran reported multiple falls due to her 
paralysis caused by back injury, however the examiner noted that 
he was not able to find when she was completely paralyzed in both 
lower limbs.  

A November 2007 private medical opinion notes that the Veteran 
had multiple back surgeries.  The Veteran was given an impression 
of year and a half status post revision surgery with persistent 
pain.  The physician opined that the Veteran's traumatic events 
that necessitated her having this type of surgery put undue 
stress upon her knees, which eventually lead to deterioration of 
both knees and further treatment of them.  It was sequentially 
caused by the initial injury and further rehabbing in that 
process.  

The May 2009 private medical opinion notes that it is the 
physician's medical opinion that arthritis that was present in 
the left knee was certainly made significantly worse by her back 
injury and subsequent treatments and recoveries.  

All four medical opinions, both VA and private, are competent 
medical evidence regarding the etiology of the Veteran's right 
and left knee disabilities.  There is no reason to assign more 
probative weight to any one medical opinion.  Thus, any doubt is 
resolved in the Veteran's favor and service connection for right 
and left knee disabilities is warranted.  38 U.S.C.A. § 5107(b).

III.  Increased Rating Claims

The Veteran seeks higher evaluations for her scar disabilities.  
In a September 2008 statement the Veteran reports that her left 
side abdominal scar is sore to the touch, that her lower back 
scar is extremely sore to even a soft touch, that her left ankle 
scar is 9 square centimeters, and that her left breast scar has 
caused her breast to be deformed and thus it is indicative that 
there is underlying soft tissue damage.  

In the August 2007 rating decision on appeal, the RO granted 
service connection for 
a scar of the left side of the abdomen, a surgical scar of the 
lower back, a left ankle scar, and for a surgical scar of the 
left breast.  Assigning separate 0 percent evaluations, under 38 
C.F.R. § 4.118, DC 7805.  The scar of the left side of the 
abdomen and a surgical scar of the lower back were granted 
service connection effective May 11, 2006, and the left ankle 
scar and surgical scar of the left breast were granted service 
connection effective September 14, 2006.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A VA examination was conducted in July 2007.  The examiner noted 
a review of the Veteran's claim file.  A physical examination 
revealed a scar of the left ankle behind the lateral malleolus, 
which was 1/4 inch wide by 1/2 inch long.  There was no 
tenderness on palpitation, adherence to underlying tissue, 
underlying soft tissue damage, or skin ulceration or breakdown 
over the scar.  Nor does the scar result in limitation of motion 
or loss of function.  A physical examination revealed a scar of 
the left upper and mid and lower quadrants of the trunk, which 
was 1/4 inch wide by 15 inches long.  There was no tenderness on 
palpitation, adherence to underlying tissue, underlying soft 
tissue damage, or skin ulceration or breakdown over the scar.  
Nor does the scar result in limitation of motion or loss of 
function.  A physical examination revealed a scar of the midline 
of the lower back, which was 1/4 inch wide by 9 inches long.  
There was no tenderness on palpitation, adherence to underlying 
tissue, underlying soft tissue damage, or skin ulceration or 
breakdown over the scar.  Nor does the scar result in limitation 
of motion or loss of function.  Finally, a physical examination 
revealed a scar of the left breast, which was 1/6 inch wide by 5 
inches long.  There was no tenderness on palpitation, adherence 
to underlying tissue, underlying soft tissue damage, or skin 
ulceration or breakdown over the scar.  Nor does the scar result 
in limitation of motion or loss of function.  

Two amendments were made to the criteria for rating the skin, 
effective August 30, 2002 and October 23, 2008.  See 67 Fed. Reg. 
49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 
2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805 (2009)).  Generally, in a claim for an increased rating, the 
Board considers both the former and current schedular where the 
rating criteria are amended during the course of an appeal.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the 
amendments to the rating criteria in 2002 occurred before the 
Veteran filed her service connection claim in November 2005, and 
the amended regulations effective October 2008 are only 
applicable to claims received on or after October 23, 2008.  See 
73 Fed. Reg. 54,708 (September 23, 2008).  Therefore, the rating 
criteria in effect prior to August 2002 and the amended 
regulations effective October 2008 will not be addressed in the 
present decision.  

A scar, like the Veteran's, not involving the head, face, or neck 
can be rated under Diagnostic Codes 7801, 7802, 7803, 7804, 
and/or 7805.  38 C.F.R. § 4.118.  However, assigning multiple 
ratings for the Veteran's individual scars would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  

Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating when they cover an area or areas at least 6 square 
(sq.) inches (in.), but less than 12 sq. in.  38 C.F.R. § 4.118.  
A deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801, Note(1).  The July 2007 VA 
examination report notes that none of the Veteran's scars involve 
underlying soft tissue damage; thus they are not deep.  See 38 
C.F.R. § 4.118, DC 7801, Note(1).  Likewise the July 2007 VA 
examination report notes that none of the Veteran's scars result 
in limitation of motion.  Thus, none of the Veteran's scars 
warrant a 10 percent rating under DC 7801.  38 C.F.R. § 4.118.

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion warrant a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  The 
July 2007 VA examination report indicates that none of the 
Veteran's scars are individually even close to 144 sq. in. or 
greater.  Thus, none of her scars warrant a 10 percent rating 
under DC 7802.  38 C.F.R. § 4.118.

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  The July 2007 VA 
examination report indicates that none of the Veteran's scars 
involve skin ulceration or breakdown over the scar, and there is 
no medical evidence of record indicating frequent loss of 
covering of skin over any of the scars.  Thus, none of her scars 
warrant a 10 percent rating under DC 7803.  38 C.F.R. § 4.118.

A 10 percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  The July 2007 VA examination clearly indicates that none 
of the Veteran's scars were tender on palpitation.  Thus, 
regardless of the Veteran's claims that her scars are painful or 
sore to the touch, a 10 percent rating under DC 7804 is not 
warranted.  38 C.F.R. § 4.118.  The Veteran is competent to 
report symptoms, such as pain.  Charles v. Principi, 16 Vet. App. 
370 (2002) (finding a Veteran competent to testify to 
symptomatology capable of lay observation).  The Board does not 
find that the Veteran is credible regarding her claims of 
soreness or pain associated with her scars, as they were not 
painful on examination.

Diagnostic Code 7805 addresses scars and indicates they can be 
rated on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  The July 2007 VA examination report notes that 
none of the Veteran's scar disabilities themselves result in 
limitation of motion or loss of function.  Thus, the Veteran is 
not entitled to a compensable rating pursuant to DC 7805.  Id.

At no time during the pendency of this claim has any of the 
Veteran's scars met or nearly approximated the criteria for a 
compensable rating, and staged ratings are not for application.  
See Hart, 21 Vet. App. at 505.

As a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the severity of her service-connected disabilities, and her 
views are of no probative value.  And, even if her opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinions provided by the VA medical 
professional, which show that the criteria for compensable 
ratings for the Veteran's various scars have not been met.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 
Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a.

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and increased ratings for a left side 
abdominal scar, lower back scar, left ankle scar, and left breast 
scar are not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Nor does the Veteran qualify for extra-schedular consideration 
for her service-connected disabilities.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

Here, the record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the VA medical examiner are 
the symptoms included in the criteria found in the rating 
schedule for scars.  And as discussed above, when Veteran's 
symptoms and the effects of her scars are compared to the 
criteria in the ratings schedule, the current non compensable 
ratings reflect their level of severity.  The schedular criteria 
are not inadequate for rating this Veteran's disabilities and 
therefore extra-schedular consideration is not warranted.  
ORDER

Entitlement to service connection for a right knee disability, to 
include as secondary to service connected disabilities, is 
granted.  

Entitlement to service connection for a left knee disability, to 
include as secondary to service connected disabilities, is 
granted.  

Entitlement to an initial compensable evaluation for a scar of 
the left side of the abdomen is denied.

Entitlement to an initial compensable evaluation for a surgical 
scar of the lower back is denied.

Entitlement to an initial compensable evaluation for a left ankle 
scar is denied. 

Entitlement to an initial compensable evaluation for a surgical 
scar of the left breast is denied. 


REMAND

A.  Propriety of Termination of TDIU

In a document received by the RO in November 2005, the Veteran 
contends that from January 2000 to April 2005 she never worked 
more than 7 consecutive months and that many years she only 
worked 3 or 4 months in 1 year.  

Standards for termination of a TDIU rating are found at § 
3.343(c).  These provisions stipulate that in reducing a rating 
of 100 percent rating based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) are for application, but 
caution must be exercised in such a determination that actual 
employability is established by clear and convincing evidence.  
Furthermore, 38 C.F.R § 3.343(c)(2), notes that if a Veteran with 
a total disability rating for compensation purposes based on 
individual unemployability begins to engage in a substantially 
gainful occupation during the period beginning after January 1, 
1985, the Veteran's rating may not be reduced solely on the basis 
of having secured and followed such substantially gainful 
occupation unless the Veteran maintains the occupation for a 
period of 12 consecutive months. 

In its August 2006 SOC, the RO found that the Veteran worked 
seasonally as a tax preparer and wages in 2001 were reported at 
over thirty-five thousand dollars and in 2002 were reported as 
thirty-six thousand dollars, and that the evidence shows full 
time employment during the year 2000.

There are no documents of record indicating how the RO determined 
that the Veteran was engaged in full time employment during 2000.  
Given the Veteran's contentions that she has not maintained 
employment for a period of 12 consecutive months, there is 
insufficient evidence of record for the Board to adjudicate this 
claim and the claim must be remanded so that the RO can provide 
documentation as to its conclusions.  See 38 U.S.C.A. § 5103A.  

B.  Service Connection Claims 

The Veteran seeks service connection for fecal leakage, sleep 
apnea, and a neuro-stimulator scar.  She contends that these 
disabilities are related to her low back and other service-
connected disabilities.   

The medical evidence of record indicates that the Veteran may 
have fecal leakage, sleep apnea, and a neuro-stimulator scar.  An 
April 2005 private treatment record indicates that the Veteran 
was given an impression of failed back surgery syndrome with some 
bowel changes.  A May 2006 VA treatment record notes that the 
Veteran was given a diagnosis of obstructive sleep apnea and that 
the Veteran has chronic pain and a nerve stimulator was placed in 
2005.  A July 2007 VA examination report notes that medical 
imaging revealed that the Veteran has a epidural stimulator 
electrode at the T12-L1 level.  

The Veteran is service connected for a low back disability, which 
is currently 60 percent disabling; a psychiatric disability, 
which is currently 50 percent disabling; fibrocystic breast 
disease, which is currently 30 percent disabling; right leg 
radiculopathy, which is currently 20 percent disabling; mitral 
valve prolapse, which is currently 10 percent disabling; a donor 
site scar, which is currently 10 percent disabling; and numerous 
other disabilities which are rated as non compensable.  

The competent medical evidence of record indicates that the 
Veteran may currently have fecal leakage, sleep apnea, and a 
neuro-stimulator scar.  The Veteran is service connected for 
numerous disabilities which could be related to the claimed the 
disabilities, and there is insufficient medical evidence for the 
Board to decide the Veteran's claim.  Therefore, a VA medical 
examination should be provided to determine the nature and 
etiology of the Veteran's claimed fecal leakage, sleep apnea, and 
a neuro-stimulator scar disabilities on a secondary basis.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 
3.159 (c).

The appellant is hereby notified that it is her responsibility to 
report to any scheduled examination(s) and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination(s) without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary actions to provide 
documentation, such as documents from the 
Internal Revenue Service (IRS) or Social 
Security Administration (SSA), for the RO's 
finding that the Veteran engaged in full time 
(12 consecutive months) employment during or 
after the year 2000.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of her 
claimed fecal leakage disability.  The 
examiner should conduct a thorough 
examination and review of the claim file and 
diagnose any fecal leakage/incontinence 
disabilities that the Veteran currently has 
or has had at any time after September 2005.  
As to any disability identified the examiner 
is asked to provide an opinion as to whether 
it is at least as likely as not caused or 
aggravated by any of the Veteran's service-
connected disabilities, in particular her low 
back disability.

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A complete rationale should 
be provided for all opinions.  

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of her 
claimed sleep apnea disability.  The examiner 
should conduct a thorough examination and 
review of the claim file and diagnose any 
sleep apnea disability that the Veteran 
currently has or has had at any time after 
September 2005.  As to any disability 
identified the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not caused or aggravated by any 
of the Veteran's service-connected 
disabilities.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A complete rationale should 
be provided for all opinions.  

4.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of her 
claimed neuro-stimulator scar.  The examiner 
should conduct a thorough examination and 
review of the claim file and diagnose any 
neuro-stimulator scar that the Veteran 
currently has or has had at any time after 
September 2005.  As to any scar disability 
identified the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not caused or aggravated by any 
of the Veteran's service-connected 
disabilities, in particular neuro-stimulator 
surgical treatment for the Veteran's low back 
disability.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A complete rationale should 
be provided for all opinions.  

5.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated; in the case of the termination 
of the TDIU, the specific requirements of the 
law and regulations must be addressed and 
documentation provided for every required 
element for reduction.  If any of the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.











The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


